 


109 HR 1175 IH: Medical Laboratory Personnel Shortage Act of 2005
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1175 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Shimkus (for himself, Mr. Jackson of Illinois, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act with respect to the shortage of medical laboratory personnel. 
 
 
1.Short titleThis Act may be cited as the Medical Laboratory Personnel Shortage Act of 2005.  
2.Response to shortage of medical laboratory personnel; programs of Health Resources and Services Administration 
(a)Scholarship and loan repayment programsSection 737 of the Public Health Service Act (42 U.S.C. 293a)) is amended by adding at the end the following subsection: 
 
(e)Scholarship and loan repayment program for medical technologists, medical laboratory technicians, and other medical laboratory personnel 
(1)In generalThe Secretary shall establish a program of scholarships and loan repayment for the purpose of alleviating the shortage of medical laboratory personnel. The scholarship and loan repayment program shall include a period of obligated service for recipients in a designated health professional shortage area, or other area where there is a shortage of medical laboratory personnel. The Secretary may model the program after the scholarship and loan repayment programs under sections 338A and 338B. 
(2)Eligible entitiesSchools of allied health, and health care institution-based programs training medical laboratory personnel, are eligible to receive awards under paragraph (1). 
(3)Authorization of appropriationsFor the purpose of carrying out this subsection, there are authorized to be appropriated $11,193,000 in fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. Such authorization is in addition to other authorizations of appropriations that are available for such purpose.. 
(b)Other programs under title VII 
(1)Allied health and other disciplines 
(A)Preference in making awards; public service announcementsSection 755 of the Public Health Service Act (42 U.S.C. 294e)) is amended by adding at the end the following subsections: 
 
(c)Preference in making awardsIn making awards of grants and contracts under subsection (a), the Secretary shall give preference to making awards to assist entities in meeting the costs associated with expanding or establishing programs that will increase the number of individuals trained as medical laboratory personnel. 
(d)Public service announcementsThe Secretary shall develop and issue public service announcements that advertise and promote medical laboratory personnel careers, highlight the advantages and rewards of medical laboratory personnel careers, and encourage individuals to enter medical laboratory personnel careers.. 
(B)Authorization of appropriationsSection 757 of the Public Health Service Act (42 U.S.C. 294g(a)) is amended by adding at the end the following subsection: 
 
(d)Allied health and other disciplinesFor the purpose of carrying out section 755, there are authorized to be appropriated $100,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. Such authorization is in addition to the authorizations of appropriations under subsection (a) that are available for such purpose.. 
(2)Other title VII programsSection 740 of the Public Health Service Act (42 U.S.C. 293d) is amended— 
(A)by redesignating subsection (d) as subsection (e); and 
(B)by inserting after subsection (c) the following subsection: 
 
(d)Medical laboratory personnelFor the purpose of increasing the number of individuals trained as medical laboratory personnel through making awards of grants or contracts under sections 737 through 739 for appropriate schools of allied health, there are authorized to be appropriated, in addition to authorizations of appropriations under subsections (a) through (c) that are available for such purpose, the following: 
(1)For awards under section 738 to serve as members of the faculty of such schools, $332,500 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. 
(2)For awards under section 739 to such schools, $8,200,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010.. 
(3)Definition of medical laboratory personnelSection 799B of the Public Health Service Act (42 U.S.C. 295p) is amended by adding at the end the following: 
 
(12)The term medical laboratory personnel means allied health professionals (as defined in paragraph (5)) who are medical technologists, cytotechnologists, histotechnologists, phlebotomists, or medical laboratory technicians, or who are in other fields that, within the meaning of section 353(a) (relating to the certification of clinical laboratories), examine materials derived from the human body for the purpose of providing information for the diagnosis, prevention, or treatment of any disease or impairment of, or the assessment of the health of, human beings.. 
3.Response to shortage of medical laboratory personnel; programs of Centers for Disease Control and PreventionTitle XV of the Public Health Service Act (42 U.S.C. 300k et seq.) is amended by inserting after section 1509 the following section: 
 
1509A.Shortage of technologists for laboratory analysis regarding screening for cervical cancer 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and in collaboration with the Director of the Centers for Disease Control and Prevention, shall make grants to appropriate public and nonprofit private entities to provide training to increase the number of cytotechnologists who are available with respect to screening women for cervical cancer. 
(b)Funding 
(1)In generalSubject to paragraph (2), for the purpose of carrying out this section, there are authorized to be appropriated $10,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. 
(2)LimitationThe authorization of appropriations established in paragraph (1) is not effective for a fiscal year unless the amount appropriated under section 1510(a) for the fiscal year is equal to or greater than $173,928,000.. 
4.Response to shortage of medical laboratory personnel; programs of national heart, lung, and blood instituteSection 422(c)(3)(C) of the Public Health Service Act (42 U.S.C. 285b–4(c)(3)(C)) is amended by inserting after allied health professionals the following: , with emphasis given in the training of such professionals to the training of medical laboratory personnel (as defined in section 799B) in medical laboratory disciplines with respect to which there are needs for increased numbers of personnel. 
 
